Case 1:18-cv-01103-PLM-PJG ECF No. 12 filed 06/17/20 PageID.1314 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSEPH JAMES PAGAN, #856983,                  )
                        Petitioner,           )
                                              )      No. 1:18-cv-1103
-v-                                           )
                                              )      Honorable Paul L. Maloney
TONY TRIERWEILER,                             )
                          Respondent.         )
                                              )

                                      JUDGMENT

      The Court denied Pagan’s petition for habeas relief. All pending claims have been

resolved. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 17, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
